MEMORANDUM **
Jose Guadalupe Diaz-Ramos appeals from the district court’s denial of his motion to dismiss the indictment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Diaz-Ramos was indicted for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. He contends that the district court erred when it denied his motion to dismiss because he was previously deported under an incorrect alien number which invalidated his prior deportation. Because Diaz-Ramos did not suffer prejudice as a result of being deported under an incorrect number, his contention fails. See United States v. Muro-Inclan, 249 F.3d 1180, 1185 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.